DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over Cho et. al (hereinafter Cho) US 20190057302 A1. 
In regard to claim 8. 
Cho discloses:
-	method comprising: receiving a request to perform a machine learning operation at a memory component (in at least ¶ [0027] “ The memory interface circuit 111 can control the memory cell circuit 12 and the neural network processor 100 according to a read command, a write command, and a neural network processing command, which are transmitted from the host 20”); 
-	in response to receiving the request, allocating a portion of a plurality of memory cells of the memory component to perform the machine learning  (in at least ¶ [0075] “ FIG. 4 illustrates a flow chart representing an operation to allocate a neural network processing region in a memory device according to an embodiment of the present disclosure”); 

 -	determining, by a processing device, a remaining portion of the plurality of memory cells of the memory component that is not allocated to the performing of the machine learning operation (in at least ¶ [0040] “ A process for allocating the NNP region and the host region into distinguished areas of the memory cell circuit 12 and a process for releasing the NNP region will be described in detail with reference to FIGS. 4 and 5”, and in at least ¶ [0066] “In another embodiment, the NNP region may not be fixed, and may be dynamically allocated. Specifically, a first switching operation for allocating a part of the host region that is the NNP region, and a second switching operation for releasing the NNP region and reallocating the released region to the host region, may be performed according to whether the neural network processing operation is completed or not”);
	(The examiner’s BRI is that “Using the second switching operation, the NNP memory region “released” considered “as not allocated” for performing the machine learning operation as it is disclosed that the machine learning operation is performed within the memory component using in-memory logic) 
-	receiving host data to be stored at the memory component (in at least ¶ [0011] “ In an embodiment, a memory device may include a memory cell circuit; a memory interface circuit configured to receive a read command and a write command from a host and to control the memory cell circuit according to the read command and the write command; and a neural network processor configured to receive a neural network processing command from the host, to perform a neural network processing operation according to the neural network processing command, and to control the memory cell circuit to read or write data while performing the neural network processing operation”); 
-	storing the host data at the remaining portion of the plurality of memory cells of the memory component that is not allocated to the performing of the machine learning operation (in at least ¶ [0011] “ In an embodiment, a memory device may include a memory cell circuit; a memory interface circuit configured to receive a read command and a write command from a host and to control the memory cell circuit according to the read command and the write command; and a neural network processor configured to receive a neural network processing command from the host, to perform a neural network processing operation according to the neural network processing command, and to control the memory cell circuit to read or write data while performing the neural network processing operation”, in at least ¶ [0040] “ A process for allocating the NNP region and the host region into distinguished areas of the memory cell circuit 12 and a process for releasing the NNP region will be described in detail with reference to FIGS. 4 and 5”, and in at least ¶ [0066] “In another embodiment, the NNP region may not be fixed, and may be dynamically allocated. Specifically, a first switching operation for allocating a part of the host region that is the NNP region, and a second switching operation for releasing the NNP region and reallocating the released region to the host region, may be performed according to whether the neural network processing operation is completed or not ”). (Note:  The examiner’s BRI is that “Using the second switching operation, the NNP memory region “released” considered “as not allocated” for performing the machine learning operation as it broadly suggested that the machine learning operation is performed within the memory component using in-memory logic and the released NNP portion is allocated to the host to communicate its data (see ¶ [0011])
In regard to claim 15. 
Cho discloses:
-	A system comprising: a memory component (in at least ¶ [0012] “ In an embodiment, a memory system may include a host; and a memory device configured to perform a read operation according to a read command provided from the host, a write operation according to a write command provided from the host and a neural network processing operation according to a neural network processing command provided from the host ”);
- 	processing device, operatively coupled with the memory component, to: receive a request to perform a machine learning operation at a memory component (in at least ¶ [0027] “ The memory interface circuit 111 can control the memory cell circuit 12 and the neural network processor 100 according to a read command, a write command, and a neural network processing command, which are transmitted from the host 20”);
-	in response to receiving the request, allocating a portion of a plurality of memory cells of the memory component to perform the machine learning  (in at least ¶ [0075] “ FIG. 4 illustrates a flow chart representing an operation to allocate a neural network processing region in a memory device according to an embodiment of the present disclosure”);
 -	determine a remaining portion of the plurality of memory cells of the memory component that is not allocated to the performing of the machine learning operation (in at least ¶ [0040] “A process for allocating the NNP region and the host region into distinguished areas of the memory cell circuit 12 and a process for releasing the NNP region will be described in detail with reference to FIGS. 4 and 5”, and in at least ¶ [0066] “In another embodiment, the NNP region may not be fixed, and may be dynamically allocated. Specifically, a first switching operation for allocating a part of the host region that is the NNP region, and a second switching operation for releasing the NNP region and reallocating the released region to the host region, may be performed according to whether the neural network processing operation is completed or not”); (Note: The examiner’s BRI is that “Using the second switching operation, the NNP memory region “released” considered “as not allocated” for performing the machine learning operation as it broadly suggested that the machine learning operation is performed within the memory component using in-memory logic)
-	receive host data to be stored at the memory component (in at least ¶ [0011] “ In an embodiment, a memory device may include a memory cell circuit; a memory interface circuit configured to receive a read command and a write command from a host and to control the memory cell circuit according to the read command and the write command; and a neural network processor configured to receive a neural network processing command from the host, to perform a neural network processing operation according to the neural network processing command, and to control the memory cell circuit to read or write data while performing the neural network processing operation”); 
-	store the host data at the remaining portion of the plurality of memory cells of the memory component that is not allocated to the performing of the machine learning operation (in at least ¶ [0011] “ In an embodiment, a memory device may include a memory cell circuit; a memory interface circuit configured to receive a read command and a write command from a host and to control the memory cell circuit according to the read command and the write command; and a neural network processor configured to receive a neural network processing command from the host, to perform a neural network processing operation according to the neural network processing command, and to control the memory cell circuit to read or write data while performing the neural network processing operation”, in at least ¶ [0040] “ A process for allocating the NNP region and the host region into distinguished areas of the memory cell circuit 12 and a process for releasing the NNP region will be described in detail with reference to FIGS. 4 and 5”, and in at least ¶ [0066] “In another embodiment, the NNP region may not be fixed, and may be dynamically allocated. Specifically, a first switching operation for allocating a part of the host region that is the NNP region, and a second switching operation for releasing the NNP region and reallocating the released region to the host region, may be performed according to whether the neural network processing operation is completed or not ”). 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et.al (hereinafter Lee) US 20210089390 A1 (Foreign Priority Application KR 10-2019-0117098, Filed 2019-09-23), in view of Chang et. al (hereinafter Chang) US 20200264790 A1.
In regard to claim 1. 
Lee discloses:
-	A memory component comprising: a first region of a plurality of memory cells to store a machine learning model ¶ [0042] “FIG. 1 is a block diagram illustrating a PIM system according to the present disclosure. As illustrated in FIG. 1, the PIM system 1 may include a PIM device 10 and a PIM controller 20. The PIM device 10 may include a data storage region 11, arithmetic circuit 12, an interface (I/F) 13-1, and a data input/output (I/O) pad 13-2. The data storage region 1 may include a first storage region and a second storage region. In an embodiment, the first storage region and the second storage region may be memory bank, respectively”, and in at least ¶ [0063] “FIG. 4 is a block diagram illustrating a configuration of a PIM device 100 according to an embodiment of the present disclosure. Referring to FIG. 4, the PIM device 100 may be configured to include a first storage region 200 an error correction code (ECC) logic circuit 300, a multiplication/accumulation (MAC) operator 400, and a second storage region 500. In an embodiment, the PIM device 100 may be applied to a neural network circuit. In such a case, vector data necessary to neural network calculation may be stored in the first storage region 200, and weight data may be temporarily stored in the second storage region 500. In an embodiment, while the first storage region 200 may be a memory region (e.g., a bank) of the PIM device 100, the second storage region 500 may be a buffer memory which is distinguished from the memory region (e.g., a bank) of the PIM device 100. In other embodiment, the first storage region 200 may be a bank of the PIM device 100, and the second storage region 500 may be an other bank of the PIM device 100”);  (Note: The examiner’s BRI contemplates the use of “second” and “first” region of the prior art as being mapped to the “first” and “second” region of the claim elements without any deviation from the overall context of the technical matter)
-	second region of the plurality of memory cells to store input data and output data of a machine learning operation (in at least ¶ [0063] “FIG. 4 is a block diagram illustrating a configuration of a PIM device 100 according to an embodiment of the present disclosure. Referring to FIG. 4, the PIM device 100 may be configured to include a first storage region 200 an error correction code (ECC) logic circuit 300, a multiplication/accumulation (MAC) operator 400, and a second storage region 500. In an embodiment, the PIM device 100 may be applied to a neural network circuit. In such a case, vector data necessary to neural network calculation may be stored in the first storage region 200, and weight data may be temporarily stored in the second storage region 500”, and in at least ¶ [0043] “ The arithmetic circuit 12 may perform an arithmetic operation of the data transferred from the data storage region 11. In an embodiment, the arithmetic circuit 12 may include a multiplying-and-accumulating (MAC) operator. The MAC operator may perform a multiplying calculation of the data transferred from the data storage region 11 and perform an accumulating calculation of the multiplication result data. After MAC operating, the MAC operator may output a MAC result data. The MAC result data may store the data storage region 11 or output from the PIM device 10 through the data I/O pad 13-2”);
Lee does not explicitly disclose:
-	in-memory logic coupled to the first region of the memory cells and the second region of the memory cells via one more internal buses to perform the machine learning operation by applying the machine learning model to the input data to generate the output data. 
However, Chang discloses:
-	in-memory logic coupled to the first region of the memory cells and the second region of the memory cells via one more internal buses to perform the machine learning operation by applying the machine learning model to the input data to generate the output data (in at least ¶ [0011] “ An integrated circuit is described herein that comprises an in-memory computing device implementing a neural network. In some embodiments, the in-memory computing device can implement a convolution neural network. The in-memory computing device has an array of composite memory units. Each composite memory unit comprises a first memory cell of a first type, a second memory cell of a second type, a first intra-unit data path connecting the first memory cell to the second memory cell and a first data path control switch. The first intra-unit data path connects a current carrying terminal of the first memory cell to a current carrying terminal of the second memory cell. The first data path control switch is responsive to a data transfer enable signal which enables data transfer between the first memory cell and the second memory cell through the first intra-unit data path”, in at least ¶ [0012] “The first memory cells in the array of composite memory units are configured for fast and more accurate sum-of-products operations. The second memory cells in the array of composite memory units are configured to store weights for the synaptic layers of neural networks. The second memory cells in the array of composite memory units may also be configured to store the results of sum-of-products operations”, and in at least ¶ [0060] “ Circuit operations in the first and second memory cells in the array perform the inferencing of input data in the neural network and produce output data”). 

It would have obvious to one of ordinary skill in the art before the effective filing 
date of the present application to combine Lee and Chang.   Lee teaches 
plurality of two regions of memory with each region storing the neural network model (weights) and the input/output data associated with machine learning operation respectively.  Chang teaches the in-memory computing device to implement the neural network model. One of ordinary skill would have motivation to combine Lee and Chung to implement the neural network model using an on-chip in-memory logic for faster execution as a result of drastic reduction in memory latency that may use parallel execution with dedicated logic hardware that may lead to improved neural network performance (Chang ¶ [0064]).
In regard to claim 2. 
Chang discloses:
 -	wherein the in-memory logic corresponds to a resistor array and wherein the in-memory logic is further to: program resistance values for resistors of the resistor array based on the machine learning model (in at least ¶ [0052] “ FIG. 11 illustrates an array 1100 of composite memory (e.g., the composite memory unit 400) with SRAMs as the first memory cells and 1T-1R RRAMs as the second memory cells”, and in at least ¶ [0034] “ The first type of memory cells may be volatile memory cells (e.g., SRAM). The weight stored in the first memory cell 202 may be the information stored in the memory cells, for example, the SRAM storing bits “0” and “1”. The second type of memory cells may be non-volatile memory cells (e.g., floating gate memories, phase change memories, resistive RAMs, magnetoresistive RAMs, ferroelectric RAMs, etc.). In some embodiments, the second type of memory cells may be accompanied by a transistor (e.g., 1T-1R resistive RAMs). Memory cells of the second type may be reprogrammable memory cells so that weights stored in the second type of memory cell can be changed while training the neural network or fine-tuning the neural network for higher inference accuracy”). 
In regard to claim 3. 
Chang discloses:
-	further comprising another region of the plurality of memory cells that corresponds to the in-memory logic, and wherein the in-memory logic is further to: program memory cells of another region of the memory cells based on the machine learning model ( in at least ¶ [0034] “ Memory cells of the second type may be reprogrammable memory cells so that weights stored in the second type of memory cell can be changed while training the neural network or fine-tuning the neural network for higher inference accuracy”). 
In regard to claim 4. 
Chang discloses:
-	wherein the programming of the memory cells is further based on nodes and weights between pairs of nodes of the machine learning model (in at least ¶ [0044] “FIG. 7 illustrates an example method 700 of transferring data from the second memory cell 404 to the first memory cell 402 in the composite memory unit 400. The example method can be used to load a weight stored in the second memory cell to the first memory cell in a composite memory unit. Even though the example method 700 is described in conjunction with the composite memory unit 400, the example method 700 can be performed by any other embodiment of composite memory units described herein. At step 710, the row decoder and driver circuitry 440 applies a row select voltage to the second word line 428 of the second memory cell 404. At step 720, the row decoder and driver circuitry 440 asserts a data transfer enable signal to the data path control switch 406 to enable data transfer between the first memory cell 402 and the second memory cell 404. At step 730, the column decoder and driver circuitry 442 applies a first activating voltage to the source line 434 of the second memory cell 404. The first activating voltage creates a voltage difference between the resistive RAM of the second memory cell 404 and the pair of cross-coupled inverters 407 of the first memory cell 402, allowing data to be transferred from the resistive RAM of the second memory cell 404 to the pair of cross-coupled inverters 407 through the intra-unit data path 418. The current in the first intra-unit data path is determined by the resistance of the resistive RAM of the second memory cell 404. The current in the intra-unit data path 418 stores a new weight factor                         
                            
                                
                                    W
                                
                                
                                    F
                                
                            
                        
                     in the first memory cell 402 on dependence upon the weight factor                         
                            
                                
                                    W
                                
                                
                                    S
                                
                            
                        
                     stored in the resistive RAM of the second memory cell 404”, and in at least ¶ [0055] “In some embodiments, signals on the first word lines represent inputs                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     to the first memory cells in respective rows of composite memory units. Output current sensed at a particular first bit line by the column decoders and drivers 1152 and 1162 can represent a sum-of-products of the inputs                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     by respective weight factors                        
                            
                                
                                     
                                    W
                                
                                
                                    F
                                
                            
                        
                      in the column of first memory cells coupled to the particular first bit line. In some embodiments, a signal on the common second bit line represents an input x to the second memory cells in a column of composite memory units. Output current sensed at the first source line coupled to the second memory cells by the column decoders and drivers 1152 and 1162 can represent a sum-of-products of the input x by respective weight factors                        
                            
                                
                                     
                                    W
                                
                                
                                    S
                                
                            
                        
                      in the column of second memory cells coupled to the common second bit line “ 
In regard to claim 6. 
Chang discloses:
-	wherein the one or more internal buses are internal to the memory component (in at least ¶ [0060] “FIG. 13 illustrates a simplified chip block diagram of an in-memory computing device 1300 implementing a neural network. The in-memory computing device 1300 includes an array of composite memory units 1302. The array of composite memory units 1302 comprises a plurality of composite memory units described herein arranged in rows and columns. Each composite memory unit comprises a first memory cell, a second memory cell, and a first intra-unit data path connecting the first memory cell to the second memory cell”). 
In regard to claim 7. 
Lee discloses:
-	wherein the machine learning model is a neural network machine learning model (in at least ¶ [0063] “In an embodiment, the PIM device 100 may be applied to a neural network circuit.  In such a case, vector data necessary to network calculation may be stored in the first storage region 200, and weight data may be temporarily stored in the second storage region 500”). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et.al (hereinafter Lee) US 20210089390 A1 (Foreign Priority Application KR 10-2019-0117098, Filed 2019-09-23), in view of Chang et. al (hereinafter Chang) US 20200264790 A1, in view of Cho et. al (hereinafter Cho) US 20190057302 A1.
In regard to claim 5. 
Lee and Chang do not explicitly disclose:
-	further comprising another region of the plurality of memory cells to store host data separate from the machine learning operation
However, Cho discloses:
-	further comprising another region of the plurality of memory cells to store host data separate from the machine learning operation (in at least ¶ [0112] “ In the present disclosure, an external host and an internal neural network processor can access a memory cell circuit at the same time by dividing an address region of the memory cell circuit into a host region and an NNP region, thereby preventing performance degradation caused by occupation of the memory cell circuit by the neural network processor ”). 


It would have obvious to one of ordinary skill in the art before the effective filing 
date of the present application to combine Lee, Chang and Cho.   Lee teaches 
plurality of two regions of memory with each region storing the neural network model (weights) and the input/output data associated with the model processing operations respectively.  Chang teaches the in-memory computing device to implement the neural network.  Cho further teaches storing the host data in a memory component in region allocated to the host region separate from the region that is used for performing the machine learning operation. One of ordinary skill would have motivation to combine Lee, Chang and Chung to allow the flexibility of storing the host data in the memory component and using it for any subsequent machine learning operation in the memory device so that memory latency can be reduced that may lead to improved neural network performance (Cho ¶ [0085]).

Claims 9-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et. al (hereinafter Cho) US 20190057302 A1, in view of Chang et. al (hereinafter Chang) US 20200264790 A1. 
In regard to claim 9.
Cho do not explicitly disclose:
-	wherein allocating the portion of the plurality of memory cells of the memory component to perform the machine learning operation comprises: programming pairs of memory cells of the portion of the plurality of memory cells based on a machine learning model associated with the machine learning operation
However, Chang discloses:
-	wherein allocating the portion of the plurality of memory cells of the memory component to perform the machine learning operation comprises: programming pairs of memory cells of the portion of the plurality of memory cells based on a machine learning model associated with the machine learning operation (in at least ¶ [0040] “ An intra-unit data path 418 connects one of the current carrying terminals of the inverter (i.e., the terminal storing the weight factor                  
                    
                        
                            W
                        
                        
                            F
                        
                    
                     
                
            in the first memory cell 402 to one of the current carrying terminals of the resistive RAM of the second memory cell 404. The other current carrying terminal of the resistive RAM is connected to the transistor of the second memory cell 404. An N-channel transistor acting as the first data path control switch 406 controls the current flow or data transfer between the pair of cross-coupled inverters 407 of the first memory cell 402 and the resistive RAM of the second memory cell 404”). 

It would have obvious to one of ordinary skill in the art before the effective filing 
date of the present application to combine Cho and Chang.  Cho teaches memory component and the memory allocation for machine learning operations.  Chang further teaches programming of cells for the allocation of memory. One of ordinary skill would have motivation to combine Cho and Chang that can provide optimal memory allocation for neural network processing as a result of request from the host leading to overall neural network processing solution with improved performance. With the ability to program and reprogram memory cells in accordance with the machine learning model providing flexibility for logic implementation to achieve a performance goal for the training (Chang ¶ [0034]). 
In regard to claim 10. 
Chang discloses:
-	wherein the machine learning model is associated with a plurality of nodes and weights for edges between pairs of nodes of the plurality of nodes, and wherein the programming of the pairs of memory cells is based on the plurality of nodes and the weights for edges between pairs of nodes (in at least ¶ [0011] “ In some embodiments, the in-memory computing device can implement a convolution neural network. The in-memory computing device has an array of composite memory units. Each composite memory unit comprises a first memory cell of a first type, a second memory cell of a second type, a first intra-unit data path connecting the first memory cell to the second memory cell and a first data path control switch”, in at least ¶ [0055] “ In some embodiments, signals on the first word lines represent inputs                 
                    
                        
                            x
                        
                        
                            i
                        
                    
                
             to the first memory cells in respective rows of composite memory units. Output current sensed at a particular first bit line by the column decoders and drivers 1152 and 1162 can represent a sum-of-products of the inputs                 
                    
                        
                            x
                        
                        
                            i
                        
                    
                
             by respective weight factors                
                    
                        
                             
                            W
                        
                        
                            F
                        
                    
                
              in the column of first memory cells coupled to the particular first bit line. In some embodiments, a signal on the common second bit line represents an input x to the second memory cells in a column of composite memory units. Output current sensed at the first source line coupled to the second memory cells by the column decoders and drivers 1152 and 1162 can represent a sum-of-products of the input x by respective weight factors                
                    
                        
                             
                            W
                        
                        
                            S
                        
                    
                
              in the column of second memory cells coupled to the common second bit line “, and in at least ¶ [0044] “ FIG. 7 illustrates an example method 700 of transferring data from the second memory cell 404 to the first memory cell 402 in the composite memory unit 400. The example method can be used to load a weight stored in the second memory cell to the first memory cell in a composite memory unit. Even though the example method 700 is described in conjunction with the composite memory unit 400, the example method 700 can be performed by any other embodiment of composite memory units described herein. At step 710, the row decoder and driver circuitry 440 applies a row select voltage to the second word line 428 of the second memory cell 404. At step 720, the row decoder and driver circuitry 440 asserts a data transfer enable signal to the data path control switch 406 to enable data transfer between the first memory cell 402 and the second memory cell 404. At step 730, the column decoder and driver circuitry 442 applies a first activating voltage to the source line 434 of the second memory cell 404. The first activating voltage creates a voltage difference between the resistive RAM of the second memory cell 404 and the pair of cross-coupled inverters 407 of the first memory cell 402, allowing data to be transferred from the resistive RAM of the second memory cell 404 to the pair of cross-coupled inverters 407 through the intra-unit data path 418. The current in the first intra-unit data path is determined by the resistance of the resistive RAM of the second memory cell 404. The current in the intra-unit data path 418 stores a new weight factor                 
                    
                        
                            W
                        
                        
                            F
                        
                    
                
             in the first memory cell 402 on dependence upon the weight factor                 
                    
                        
                            W
                        
                        
                            S
                        
                    
                
             stored in the resistive RAM of the second memory cell 404”). 
In regard to claim 11. 
Cho discloses:
-	wherein the machine learning operation is associated with a neural network machine learning model (in at least ¶ [0051] “The data related to the neural network processing operation includes, for example, a weight of a synapse in the neural network”). 
In regard to claim 12. 
Cho discloses:
-	further comprising: providing, to a host system, an indication of a capacity of the remaining portion of the plurality of memory cells that is not allocated to the performing of the machine learning operation to store data from the host system (in at least ¶ [0011] “ and a neural network processor configured to receive a neural network processing command from the host, to perform a neural network processing operation according to the neural network processing command, and to control the memory cell circuit to read or write data while performing the neural network processing operation”, in at least ¶ [0040] “ A process for allocating the NNP region and the host region into distinguished areas of the memory cell circuit 12 and a process for releasing the NNP region will be described in detail with reference to FIGS. 4 and 5”, in at least ¶ [0066] “In another embodiment, the NNP region may not be fixed, and may be dynamically allocated. Specifically, a first switching operation for allocating a part of the host region that is the NNP region, and a second switching operation for releasing the NNP region and reallocating the released region to the host region, may be performed according to whether the neural network processing operation is completed or not”, and in at least ¶ [0090] “ Addresses of the data to be used by the host 20 can be transferred from the neural network processor 100 to the host 20 when a neural network processing operation is completed”).  (Note:  The examiner’s BRI is that “Using the second switching operation, the NNP memory region “released” considered “as not allocated” for performing the machine learning operation as it broadly suggested that the machine learning operation is performed within the memory component using in-memory logic and the released NNP portion is allocated to the host to communicate its data (see ¶ [0011])
In regard to claim 13. 
Cho discloses:
-	in response to receiving the indication to change the machine learning model, allocating another portion of the plurality of memory cells of the memory component to perform the machine learning operation using the changed machine learning model (in at least ¶ [0040] “ A process for allocating the NNP region and the host region into distinguished areas of the memory cell circuit 12 and a process for releasing the NNP region will be described in detail with reference to FIGS. 4 and 5 ”); 
-	determining, by a processing device, another remaining portion of the memory cells of the memory component that is not allocated to the performing of the machine learning operation based on the allocated another portion of the plurality of memory cells (in at least ¶ [0016] “FIG. 4 illustrates a flow chart representing an operation to allocate a neural network processing region in a memory device according to an embodiment of the present disclosure”, in at least ¶ [0017] “ FIG. 5 illustrates a flow chart representing an operation to deallocate a neural network processing region in a memory device according to an embodiment of the present disclosure”, in at least ¶ [0040] “ A process for allocating the NNP region and the host region into distinguished areas of the memory cell circuit 12 and a process for releasing the NNP region will be described in detail with reference to FIGS. 4 and 5”, in at least ¶ [0066] “In another embodiment, the NNP region may not be fixed, and may be dynamically allocated. Specifically, a first switching operation for allocating a part of the host region that is the NNP region, and a second switching operation for releasing the NNP region and reallocating the released region to the host region, may be performed according to whether the neural network processing operation is completed or not”); ( Note: The examiner’s BRI is that “Using the second switching operation, the NNP memory region “released” considered “as not allocated” for performing the machine learning operation with dynamic allocation capability for NNP memory region (see ¶ [0066])
Cho does not explicitly disclose:
-	receiving the indication to change a machine learning model used by the machine learning operation
However, Chang discloses:
-	receiving the indication to change a machine learning model used by the machine learning operation (in at least ¶ [0034] “ Memory cells of the second type may be reprogrammable memory cells so that weights stored in the second type of memory cell can be changed while training the neural network or fine-tuning the neural network for higher inference accuracy. In some embodiments, the weights stored in memory cells of the second type may be sensed based on the resistances of the memory cells, for example, memory cells such as resistive RAM, floating gate MOSFETs, dielectric charge trapping devices (e.g., SONOS, BE-SONOS, TANOS, MA BE-SONOS) and phase change memories”). (Note: The examiner’s BRI is that the weights can be changed that may be specifically driven by higher inference accuracy needs or other performance goals)

It would have obvious to one of ordinary skill in the art before the effective filing 
date of the present application to combine Cho and Chang.  Cho teaches memory component with an allocation of memory for machine learning operations.  Chang further teaches programming of cells for the allocation of memory and changing the model (weights) during the training. One of ordinary skill would have motivation to combine Cho and Chang with the ability to program and reprogram memory cells for changing the model providing flexibility to achieve a performance goal for the training such as higher inference accuracy (Chang ¶ [0034]). 
In regard to claim 14. 
Cho discloses:
-	wherein the performing of the machine learning operation corresponds to applying a machine learning model to input data stored at the memory component (in at least ¶ [0051] “ The data related to the neural network processing operation includes, for example, a weight of a synapse in the neural network”). 
In regard to claim 16. 
Cho does not disclose:
-	wherein to allocate the portion of the plurality of memory cells of the memory component to perform the machine learning operation, the processing device is further to:  program pairs of memory cells of the portion of the plurality of memory cells based on a machine learning model associated with the machine learning operation
However, Chang discloses:
-	wherein to allocate the portion of the plurality of memory cells of the memory component to perform the machine learning operation, the processing device is further to:  program pairs of memory cells of the portion of the plurality of memory cells based on a machine learning model associated with the machine learning operation (in at least ¶ [0040] “ An intra-unit data path 418 connects one of the current carrying terminals of the inverter (i.e., the terminal storing the weight factor                  
                    
                        
                            W
                        
                        
                            F
                        
                    
                     
                
            in the first memory cell 402 to one of the current carrying terminals of the resistive RAM of the second memory cell 404. The other current carrying terminal of the resistive RAM is connected to the transistor of the second memory cell 404. An N-channel transistor acting as the first data path control switch 406 controls the current flow or data transfer between the pair of cross-coupled inverters 407 of the first memory cell 402 and the resistive RAM of the second memory cell 404”). 

It would have obvious to one of ordinary skill in the art before the effective filing 
date of the present application to combine Cho and Chang.  Cho teaches memory component with an allocation of memory for machine learning operations.  Chang teaches programming of cells for the allocation of memory. One of ordinary skill would have motivation to combine Cho and Chang that can provide optimal memory allocation for neural network processing as a result of request from the host leading to overall neural network processing solution with improved performance. With the ability to program and reprogram memory cells in accordance with the machine learning model, a greater flexibility for logic implementation may be provided to achieve a performance goal for the training (Chang ¶ [0034]). 
In regard to claim 17. 
Chang discloses:
-	wherein the machine learning model is associated with a plurality of nodes and weights for edges between pairs of nodes of the plurality of nodes, and wherein the programming of the pairs of memory cells is based on the plurality of nodes and the weights for edges between pairs of nodes (in at least ¶ [0055] “ In some embodiments, signals on the first word lines represent inputs                 
                    
                        
                            x
                        
                        
                            i
                        
                    
                
             to the first memory cells in respective rows of composite memory units. Output current sensed at a particular first bit line by the column decoders and drivers 1152 and 1162 can represent a sum-of-products of the inputs                 
                    
                        
                            x
                        
                        
                            i
                        
                    
                
             by respective weight factors                
                    
                        
                             
                            W
                        
                        
                            F
                        
                    
                
              in the column of first memory cells coupled to the particular first bit line. In some embodiments, a signal on the common second bit line represents an input x to the second memory cells in a column of composite memory units. Output current sensed at the first source line coupled to the second memory cells by the column decoders and drivers 1152 and 1162 can represent a sum-of-products of the input x by respective weight factors                
                    
                        
                             
                            W
                        
                        
                            S
                        
                    
                
              in the column of second memory cells coupled to the common second bit line “, and in at least ¶ [0044] “ FIG. 7 illustrates an example method 700 of transferring data from the second memory cell 404 to the first memory cell 402 in the composite memory unit 400. The example method can be used to load a weight stored in the second memory cell to the first memory cell in a composite memory unit. Even though the example method 700 is described in conjunction with the composite memory unit 400, the example method 700 can be performed by any other embodiment of composite memory units described herein. At step 710, the row decoder and driver circuitry 440 applies a row select voltage to the second word line 428 of the second memory cell 404. At step 720, the row decoder and driver circuitry 440 asserts a data transfer enable signal to the data path control switch 406 to enable data transfer between the first memory cell 402 and the second memory cell 404. At step 730, the column decoder and driver circuitry 442 applies a first activating voltage to the source line 434 of the second memory cell 404. The first activating voltage creates a voltage difference between the resistive RAM of the second memory cell 404 and the pair of cross-coupled inverters 407 of the first memory cell 402, allowing data to be transferred from the resistive RAM of the second memory cell 404 to the pair of cross-coupled inverters 407 through the intra-unit data path 418. The current in the first intra-unit data path is determined by the resistance of the resistive RAM of the second memory cell 404. The current in the intra-unit data path 418 stores a new weight factor                 
                    
                        
                            W
                        
                        
                            F
                        
                    
                
             in the first memory cell 402 on dependence upon the weight factor                 
                    
                        
                            W
                        
                        
                            S
                        
                    
                
             stored in the resistive RAM of the second memory cell 404”). 
In regard to claim 18. 
Cho discloses:
-	wherein the machine learning operation is associated with a neural network machine learning model (in at least ¶ [0051] “The data related to the neural network processing operation includes, for example, a weight of a synapse in the neural network”).


In regard to claim 19. 
Cho discloses:
-	further comprising: providing, to a host system, an indication of a capacity of the remaining portion of the plurality of memory cells that is not allocated to the performing of the machine learning operation to store data from the host system (in at least ¶ [0011] “ a neural network processor configured to receive a neural network processing command from the host, to perform a neural network processing operation according to the neural network processing command, and to control the memory cell circuit to read or write data while performing the neural network processing operation”, in at least ¶ [0040] “ A process for allocating the NNP region and the host region into distinguished areas of the memory cell circuit 12 and a process for releasing the NNP region will be described in detail with reference to FIGS. 4 and 5”, in at least ¶ [0066] “In another embodiment, the NNP region may not be fixed, and may be dynamically allocated. Specifically, a first switching operation for allocating a part of the host region that is the NNP region, and a second switching operation for releasing the NNP region and reallocating the released region to the host region, may be performed according to whether the neural network processing operation is completed or not”, and in at least ¶ [0090] “ Addresses of the data to be used by the host 20 can be transferred from the neural network processor 100 to the host 20 when a neural network processing operation is completed”).  
In regard to claim 20. 
Cho discloses:
-	wherein the performing of the machine learning operation corresponds to applying a machine learning model to input data stored at the memory component (in at least ¶ [0051] “The data related to the neural network processing operation includes, for example, a weight of a synapse in the neural network”). 


Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to TIRUMALE KRISHNASWAMY RAMESH whose telephone number is (571)272-4605. The examiner can normally be reached by phone.
Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on phone (571-272-3768). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit:
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for
information about filing in DOCX format. For additional questions, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIRUMALE K RAMESH/Examiner, Art Unit 2121                                   
                                                                                                                                                                     /Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121